

	

		II

		109th CONGRESS

		1st Session

		S. 1511

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 27, 2005

			Mr. Salazar introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To provide for a study of options for

		  protecting the open space characteristics of certain land in and adjacent to

		  the Arapaho and Roosevelt National Forests in the State of Colorado, and for

		  other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Colorado Northern Front Range Mountain

			 Backdrop Protection Study Act.

		2.Findings;

			 purpose

			(a)FindingsCongress finds that—

				(1)rising dramatically from the Great Plains,

			 the Front Range of the Rocky Mountains provides a scenic mountain backdrop to

			 many communities in the Denver metropolitan area and elsewhere in

			 Colorado;

				(2)the portion of the range within and

			 adjacent to the Arapaho and Roosevelt National Forests—

					(A)includes a diverse array of wildlife

			 habitats; and

					(B)provides many opportunities for outdoor

			 recreation;

					(3)the open space character of the Front Range

			 of the Rocky Mountains is an important esthetic and economic asset for

			 adjoining communities, making the communities attractive locations for homes

			 and businesses;

				(4)rapid population growth in the northern

			 Front Range area of Colorado has—

					(A)increased recreational use of the Arapaho

			 and Roosevelt National Forests; and

					(B)placed increased pressure for development

			 of other land within and adjacent to the National Forests;

					(5)while efforts by local governments and

			 other entities have provided important protection for portions of the Front

			 Range of the Rocky Mountains, especially in the northern Denver metropolitan

			 area, some portions remain unprotected and are at risk of losing the open space

			 qualities of the area; and

				(6)it is in the national interest for the

			 Federal Government, in collaboration with local communities, to assist in

			 identifying options for increasing the protection of the mountain backdrop in

			 the northern Front Range area of Colorado.

				(b)PurposeThe purpose of this Act is to identify

			 options that may be available to assist in maintaining the open space

			 characteristics of land that is part of the mountain backdrop of communities in

			 the northern section of the Front Range area of Colorado.

			3.DefinitionsIn this Act:

			(1)SecretaryThe term Secretary means the

			 Secretary of Agriculture, acting through the Chief of the Forest

			 Service.

			(2)StateThe term State means the State

			 of Colorado.

			(3)Study

			 area

				(A)In

			 generalThe term study

			 area means any land in southern Boulder, northern Jefferson, and

			 northern Gilpin Counties, Colorado, that is located west of Colorado State

			 Highway 93, south and east of Colorado State Highway 119, and north of Colorado

			 State Highway 46.

				(B)ExclusionsThe term study area does not

			 include land within the city limits of the cities of Boulder or Golden,

			 Colorado.

				(4)Undeveloped

			 landThe term

			 undeveloped land means land—

				(A)that is located within the study

			 area;

				(B)that is free or primarily free of

			 structures; and

				(C)the development of which is likely to

			 adversely affect the scenic, wildlife, or recreational value of the study

			 area.

				4.Colorado northern

			 Front Range mountain backdrop studyThe Secretary, in consultation with

			 appropriate State and local agencies, shall—

			(1)conduct a study of land within the study

			 area; and

			(2)not later than 1 year after the date of

			 enactment of this Act, submit to Congress a report that—

				(A)describes the ownership of the land within

			 the study area;

				(B)identifies any undeveloped land in the

			 study area that may be at risk of development; and

				(C)identifies and makes any recommendations

			 concerning actions that could be taken by the United States, the State, or any

			 other parties to preserve the open and undeveloped character of the study

			 area.

				

